7 F.3d 228
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Carl WYATT, a/k/a Carlos, a/k/a Carlo, Defendant-Appellant.
No. 93-6038.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 29, 1993.Decided:  September 28, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CR-91-119-WN)
Carl Wyatt, Appellant Pro Se.
Jan Paul Miller, Office of the United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before WILKINSON and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Carl Wyatt appeals from the district court's order denying his motion for modification of sentence pursuant to 18 U.S.C.A. § 3582(c)(2) (West Supp. 1992).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Wyatt, No. CR-91-119-WN (D. Md. Dec. 18, 1992).  We deny Wyatt's motion for remand.  We also deny Wyatt's request for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED